IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 10, 2009
                               No. 08-60294
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

DRITAN DANAJ

                                          Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A77 614 172


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
     Dritan Danaj, a native and citizen of Albania, petitions for review of an
adverse decision of the Board of Immigration Appeals (BIA). That decision
denied as untimely his motion to reopen his immigration proceedings. His
motion was filed almost four years after the BIA’s final administrative order
affirming a finding that Danaj was removable and denying his requested relief.
     Given the time gap, Danaj does not claim that his motion was filed within
the ninety-day period provided by 8 U.S.C. § 1229a(c)(7)(C)(i). Instead, he

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-60294

argues that the BIA’s findings regarding his claim of changed circumstances in
his home country of Albania are “arbitrary.”1 The ninety-day time limit does not
apply to such changed circumstances. Id. at § 1229a(c)(7)(C)(ii).
      Danaj contends that the “changed circumstance” is that his brother-in-law,
who lives in Albania, is a federal fugitive who has threatened Danaj’s life. The
BIA found that “the harm [Danaj] fears lacks a nexus to a protected ground.”
We agree. Accordingly, we conclude that Danaj has failed to establish that the
BIA abused its discretion in denying the motion to reopen. Zhao v. Gonzales,
404 F.3d 295, 301 (5th Cir. 2005).
      Danaj’s petition for review is DENIED.




      1
           Petitioner’s brief, filed by an attorney, contained numerous
typographical and grammatical errors. The court reminds counsel of her
obligation to review and proofread a brief before filing.

                                       2